Crew III, J.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered May 6, 1991, convicting defendant upon his plea of guilty of two counts of the crime of criminal possession of a controlled substance in the third degree.
Defendant seeks a reversal of his conviction on the ground that County Court erred in denying his request to discharge *878the Public Defender and for the assignment of new counsel. It is axiomatic that a defendant must demonstrate good cause for substitution of assigned counsel (see, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178). The record in the case at bar fully supports County Court’s denial of defendant’s request.
As a result of defendant’s request for substitution of counsel, County Court undertook a painstaking inquiry concerning the reasons for such request. Defendant claimed that he had "lost confidence” in the Public Defender by reason of his failure to advise defendant of a plea offer in the Town Court in which defendant was arraigned. There is a disagreement between defendant and the Public Defender as to whether the plea offer was tendered to defendant in "open court”. The record is clear, however, as admitted by defendant, that the Public Defender advised defendant of the plea offer three days before the appearance in Town Court while defendant was in the County Jail and that defendant rejected such offer. The record further reveals, as admitted by defendant, that the offer was again related to defendant in private while at Town Court. Defendant’s claimed loss of confidence in the Public Defender because the offer was not made in open court before the Judge and Assistant District Attorney, a fact disputed by the Public Defender, is specious and County Court properly refused to assign new counsel.
Weiss, P. J., Yesawich Jr., Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.